DETAILED ACTION
Claims 1-17 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a continuation of co-pending US application no. 14/810,003, filed July 27, 2015.   

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 10, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The use of terms such as ExoQuick™ and Total Exosome Isolation™ (TEI), which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized, e.g. EXOQUICK, wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 9 and 16 are objected to because of the following informalities:  typographical.  
Claim 9 recites the term “satience”. It appears this is a typographical error and should be spelled “satiated” since the term “satience” does not appear to be a word recognized in the English language (See: Merriam-Webster definition of Satience, retrieved from the internet October 21, 2022; see PTO-892).
Claim 16 recites the phrase “…wherein active an inactive…” It appears the term “an” should be spelled “and” so the phrase reads “wherein active and inactive components”.  
Appropriate correction is appreciated.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “wherein the composition has the polyampholyte cryoprotectant added to the mixture prior to freezing and cryopreservation which forms a cryoprotectant physical gradient in the mixture which after cryopreservation the composition is thawed, diluted for direct implantation into a patient”. The claim is unclear as to whether or not the claimed composition is in a cryopreserved/frozen state, or is a thawed/unfrozen composition.
Since each of claims 2-10 and 13-17 depend directly or indirectly from claim 1 they each inherit the deficiency thereof, and thus are rejected on the same basis.  
Further regarding claim 4, claim 4 recites the phrase “a select number of the non-whole cell fractions sustains pluripotency in both graft and host cells or combinations thereof”.  The claim is unclear as to whether or not the composition includes graft cells.
Further regarding claim 5, claim 5 contains the limitation “…wherein the biological composition is predisposed to demonstrate…”. It is unclear whether the following limitation is a requirement of the claim or merely optional. 
Further regarding claims 6 and 10, claim 6 contains the limitation “wherein the biological composition extends regenerative resonance” and claim 10 recites “the regenerative resonance occurs in the presence or absence of a refractory response”. It is unclear what significance the term “regenerative resonance" is intending to convey. Applicant has not specifically defined the term in the specification. The term resonance generally refers to 1) qualities associated with sound or sound waves, 2) the alternation of chemical species between states, 3) enhancement of reactions due to internal motion, 3) a short-lived elementary particle, or 4) synchronous gravitational relationships (See: Merriam-Webster definition of Resonance, retrieved from the Internet on October 21, 2022; see PTO-892).
In none of these art accepted definitions, does the term “regenerative resonance" have apparent meaning in the context of mimicking tissue complexity. 
Further regarding claim 9, claim 9 contains the limitation “has separation-enhanced cell vitality”. It is unclear what significance this limitation is intending to convey. Claim 9 contains the limitations “separating the cells heightens their vitality, reversing “arrest” of donors”. It is unclear what significance this limitation is intending to convey. It is also unclear what significance the quotation marks are intending to convey. Further, claim 9 is directed to a composition, not a method. Consequently, it is unclear what significance this method step limitation is intending to convey.  Claim 9 contains the limitation “responsive molecular coupling”. It is unclear what significance this limitation is intending to convey.  Claim 9 contains the limitation “matrix quest in neutralizing inflammation”. It is unclear what significance this limitation is intending to convey. Further, claim 9 is directed to a composition, not a method. Consequently, it is unclear what significance this method step limitation is intending to convey.  Claim 9 contains the limitation “satience by balancing stimulus for repair”. It is unclear what significance this limitation is intending to convey.
Further regarding claim 16, claim 16 contains the limitation “wherein active an inactive components of biological activity can be extants of the human metabolome”.  It is unclear whether this limitation is a requirement of the claim or merely optional.  It is further unclear what significance this limitation is intending to convey. The term “extant” refers to things that are currently or actually existing (See: Merriam-Webster definition of Extant, retrieved from the internet on October 21, 2022; PTO-892). 
The term “metabolome” refers to the complete set of metabolites present in a cell, tissue or organism in a particular developmental state (See: Collins Dictionary definition of Metabolome, retrieved from the internet on October 21, 2022; PTO-892).  A plain reading of the claim would seem to indicate that the phrase “extants of the human metabolome” would require the complete set of existing human metabolites.  In the interest of compact prosecution, given the specification at paragraphs [0025]-[0030] discloses isolation of exosomes from placental tissue and amniotic fluid, claim 16 is interpreted as encompassing active and inactive metabolites present in placental-derived/amniotic fluid-derived exosomes.  However, despite the above interpretation, such treatment does not relieve Applicant of the responsibility of responding to this rejection. If the actual interpretation of the claims is different than that posited by the Examiner, additional rejections and art may be readily applied in a subsequent final Office action. The rejection to claim 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, stands and must be addressed.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 is currently written to depend from claim 14.  Therefore, claim 14 depends upon itself and is of improper dependent form since the claim fails to further limit the subject matter of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Salomon et al., (PLOS One, July 2013, Volume 8, Issue 7, e68451, pages 1-24; IDS 8/10/2020) (“Salomon”) in view of Simonson (WO 2015/016761; IDS 8/10/2020) (“Simonson”), Zhang et al., (Stem Cells, April 7, 2015; IDS 8/10/2020) (“Zhang”) and Matsumura et al (Cell Transplantation, Vol 19, pp. 691-699, 2010; IDS 8/10/2020) (“Matsumura”), as evidenced by Weston et al., (BioDrugs (2019) 33: 137-158; IDS 8/10/2020) (“Weston”) and Dai et al., (Diabetes, 2018; 67: 2154-2156; IDS 8/10/2020) (“Dai”).
	Claim 1 recites the phrase “mechanically selected biologic material”. Regarding the limitation directed to “mechanically selected”, it is noted this limitation is directed to the manner by which the biologic material has been produced.  Product-by-process limitations are considered only insofar as the method of production imparts distinct structural or chemical characteristics or properties to the product.  Therefore, if the product, as claimed, is the same or obvious over a product of the prior art (i.e., it is not structurally or chemically distinct), the claim is considered unpatentable over the prior art, even though the prior art product is made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), and In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).  See also MPEP § 2113.                 
	In the instant case, the method by which the mixture having non-whole cellular components as described in claim 1 has been produced is not sufficiently detailed so as to impart any unique structural/chemical properties to the mixture, rather any mixture of non-whole cellular biologic material from placental tissue that has been manipulated or cultured ex vivo and comprises non-whole cellular components of the placental tissue would appear to read on the mixture having non-whole cellular components as recited in claim 1.  As such this limitation is interpreted as a product by process limitation.
	Thus, any mixture of non-whole cellular biologic material from placental tissue, as described in claim 1, would appear to read on the claimed mixture of biologic material.
Claim 1 further recites “…the mixture and whole cells taken directly from the placental tissue has the whole cells deliberately removed…”.  Regarding the limitation directed to the mixture and whole cells are taken directly from the placental tissue, it is noted this limitation is directed to the manner in which the mixture has been produced (i.e., “…taken directly from placental tissue…..”). Product-by-process limitations are considered only insofar as the method of production imparts distinct structural or chemical characteristics or properties to the product.  Therefore, if the product, as claimed, is the same or obvious over a product of the prior art (i.e., it is not structurally or chemically distinct), the claim is considered unpatentable over the prior art, even though the prior art product is made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), and In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).  See also MPEP § 2113.                 
	In the instant case, the method by which the mixture having non-whole cellular components as described in claim 1 has been produced is not sufficiently detailed so as to impart any unique structural/chemical properties to the mixture, rather any mixture of non-whole cellular biologic material from placental tissue that has been manipulated or cultured ex vivo and comprises non-whole cellular components of the placental tissue would appear to read on the mixture having non-whole cellular components as recited in claim 1.  As such these limitations are interpreted as product by process limitations.
	Thus, any mixture of non-whole cellular biologic material from placental tissue, as described in claim 1, which has been combined with a polyampholyte protectant would appear to read on the claimed composition.
It is additionally noted that claim 1 recites the limitation “An implantable acellular biological composition”.  Claim 1 recites the limitations that the polyampholyte is “configured for implantation” and the mixture is compatible with biologic function “to support new tissue formed independent of mesenchymal cells” and “after cryopreservation the composition is thawed, diluted for direct implantation into a patient”.  It is noted these limitations are directed to intended uses of the claimed product. These limitations do not add any additional structural features to the claimed composition.  Compositions are defined by their physical, structural, and chemical properties, not by an intended use or application. Please note that it is well settled that “intended use” of a composition or product will not further limit claims drawn to a composition or product.  See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.  See MPEP 2111.02
Regarding claim 1, Salomon is directed to studies regarding the effect of oxygen tension on the release of exosomes from placental mesenchymal stem cells (pMSCs), and to establish the effects of the exosomes on the migration and angiogenic effect on tube formation of placental microvascular endothelial cells (hPMECs) (Abstract and Discussion, 1st paragraph, page 22).
Salomon teaches acquiring placental tissue after termination of pregnancy (i.e. mechanically selected biologic material) (Material and Methods, First Trimester and Term Placental Collection, page 3) and isolating placental mesenchymal stem cells (pMSCs) from the placental chorionic villi from which the exosomes were isolated from the pMSC conditioned medium using differential centrifugation to remove whole cells and debris (i.e. biologic material derived and separated from placental tissue wherein the mixture and whole cells from the placental tissue has the whole cells deliberately removed to form the mixture). The resulting supernatant was subjected to 0.22 µm filtration and further centrifuged at 100,000 x g to obtain the exosome pellet. The resulting pellet was further subjected to density gradient centrifugation wherein supernatant fractions were collected and further centrifuged to recover exosome pellets (Materials and Methods, Isolation of Placental Mesenchymal Stem Cells, page 3 and Isolation and Purification of pMSC Exosomes, page 6). Thus, Salomon discloses an acellular biological composition comprising exosomes derived from mechanically selected biologic material derived and separated from placental tissue wherein the mixture including whole cells from the placental tissue has cells deliberately removed to form the mixture having non-whole cellular components, as recited in claim 1.
	As to the limitation that the acellular biological composition has “non-whole cellular components including vesicular components and active and inactive components of biological activity, cell fragments, cellular excretions, cellular derivatives, and extracellular components”, it is noted that the prior art exosomes are derived from placental tissue using centrifugation and filtration steps to obtain a supernatant that is then subjected to differential centrifugation steps (increasing speed/force) followed by subsequent separation using density gradient isolation using a sucrose cushion to obtain a more purified exosome fraction having a density of 1.1270 (1.13) (as disclosed in the instant specification paragraphs [0024]-[0028]). Thus, the prior art exosomes have been obtained by the substantially same method and tissue source as disclosed in the instant specification. It is further noted the specification at paragraph [0030] discloses that the placental exosome mixture obtained by this method include vesicular components and active and inactive components of biological activity, cell fragments, 6DNO271cellular excretions, cellular derivatives, and extracellular components. Therefore, under the principles of inherency, when the prior art method is the same as a method described in the specification for carrying out the claimed method, it can be assumed the method will inherently perform the claimed process and produce the identical or substantially identical product.  See In re Best, 562 F. 2d, 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) and Ex parte Novitski, 26 USPQ 2d 1389 (Bd. Pat. App. & inter. 1993).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of the invention, but only that the subject matter is in fact inherent in the prior art reference. See Schering Corp. v. Geneva Pharm. Inc, 339 F.3d 1373, 1377, 67, USPQ2d 1664, 1668 (Fed. Cir. 2003).  See also Toro Co. v. Deere & Co. 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004). MPEP 2112.01
	Moreover, it is noted that Weston evidences that exosomes necessarily contain bioactive lipids, cytokines, growth factors (cellular excretion), receptors (cellular derivative), transcription factors, DNA, non-coding regulatory RNAs (inactive components of biological activity) and messenger RNAs (mRNAs) (active components of biological activity) (1. Introduction, page 137) and are formed by inward budding of the plasma membrane (vesicular components) and thus include extracellular components such as cell surface proteins and fragments of the cell membrane (as illustrated in Weston Fig. 1, page 138).
	Thus, although Salomon does not state the isolated exosome composition (acellular biological composition) includes vesicular components and active and inactive components of biological activity, cell fragments, cellular excretions, cellular derivatives, and extracellular components, the fact that Salomon carries out the same method steps as in the instant specification to achieve a composition comprising placental tissue-derived exosomes means that any and all results of the method of Salomon, whether recognized at the time of publication or not, were inherently achieved by the reference method.
	Further regarding the limitation that the mixture is compatible with biologic function it is noted that Salomon teaches the exosome composition promotes endothelial cell migration and tube formation thus contributing to the development of new vessels and promotes angiogenesis (Results, Effect of pMSC-derived Exosomes on Cell Migration and Effect of pMSC-derived Exosomes on in vitro Tube Formation, page 22; Discussion, 1st paragraph, page 22), which reads on “wherein the mixture is compatible with biologic function”.
	As to the limitation that the mixture includes one or more of exosomes, transcriptomes, proteosomes, membrane rafts or lipid rafts, it is noted that Weston evidences that exosomes necessarily contain lipid rafts (as illustrated in Weston Fig. 1, page 138). Thus, Salomon’s teaching necessarily meets the limitation of claim 1.
	Further regarding claim 1, it is noted that Salomon does not further disclose the exosome composition including a polyampholyte cryoprotectant.  However, it is noted that:
Zhang teaches isolation of exosomes from human umbilical cord MSCs wherein the isolated exosomes are subjected to frozen storage at -70°C (i.e. temperature that is sub-freezing) (Isolation and Characterization of Exosomes, page 2159).  Zhang does not disclose including a cryoprotectant for frozen storage; and
Simonson teaches a pharmaceutical composition comprising extracellular vesicles (exosomes) obtained from cultured mesenchymal stem cells (MSCs) for medical purposes (Abstract) and the pharmaceutical composition is cryopreserved using DMSO (page 26, 3rd paragraph and page 27, 2nd paragraph).
	
	Therefore, given that Salomon teaches that exosomes isolated from placental tissue may be beneficial as a therapeutic agent in regenerative medicine to repair damaged tissue and given that Zhang acknowledges that exosomes derived from placental tissue can be subjected to frozen storage and Simonson teaches the inclusion of cryoprotective agents (DMSO) for frozen storage of microvesicles (exosomes), one would have been motivated to subject Salomon’s exosomes to storage for future use as a therapeutic agent.  From the teachings of Zhang and Simonson, it would have been prima facie obvious for the skilled artisan to prepare the exosome composition for frozen storage together with a cryoprotectant, such as DMSO, as taught by Simonson, with a reasonable expectation of success. Simonson has shown that it was well known in the art to cryopreserve the composition comprising extracellular vesicles.  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the composition taught by Salomon to further include frozen storage by preparing the composition comprising the therapeutic exosomes together with a cryoprotectant for the purpose of cryopreserving the composition for future therapeutic use, as taught by Simonson.
Further regarding claim 1, although the combined teachings render obvious frozen storage and the addition of a cryoprotectant, i.e. DMSO, the combined teachings do not disclose the cryoprotectant is a polyampholyte cryoprotectant, as required of claim 1.  However, Matsumura is directed to polyampholyte cryoprotective agents, e.g. poly-L-lysine, used to replace DMSO for cryopreserving bone marrow mesenchymal stem cells since they show higher cryopreservation efficiency than the conventional cryoprotectants (Abstract; Materials and methods, 2.2 Cell culture and 2.3 Cryopreservation protocol and evaluation of survival, page 4843).  Hence, it would have been prima facie obvious to one having ordinary skill in the art at the time of filing to substitute polyampholyte cryoprotective agents, e.g. poly-L-lysine, as taught by Matsumura, as the cryoprotective agent in the composition of Salomon, in view of Zhang and Simonson, for the predictable result of successfully providing long term storage, thus meeting the limitation of claim 1. Matsumura has shown that polyampholyte cryoprotective agents, e.g. poly-L-lysine, are used to replace DMSO for cryopreserving bone marrow mesenchymal stem cells; thus one would have had a reasonable expectation of successfully substituting polyampholyte cryoprotective agents in the composition of Salomon, in view of Zhang and Simonson. Substitution of one element for another known in the field is considered to be obvious, absent a showing that the result of the substitution yields more than predictable results.  See KSR International Co. v Teleflex Inc 82 USPQ2d 1385 (US 2007) at page 1395.
	As to the limitation that the addition of the polyampholyte protectant forms a cryoprotectant physical gradient in the mixture” (claim 1), it is noted these limitations do not add additional structure to the composition claim, but merely recites the intended result of the addition of the polyampholyte cryoprotectant.  As set forth above, the addition of a polyampholyte cryoprotectant is rendered obvious, thus the composition disclosed by the prior art would necessarily result in forming a physical gradient in the mixture, thus meeting the limitation of claim 1.
	Regarding claim 2, it is noted that Weston evidences that exosomes necessarily contain membranes (as illustrated in Weston Fig. 1, page 138). Thus, Salomon’s teaching necessarily meets the limitation of claim 2.
	Regarding claim 3, it is noted that Weston evidences that exosomes necessarily include various cargo, which reads on particles (as illustrated in Weston Fig. 1, page 138). Thus, Salomon’s teaching necessarily meets the limitation of claim 3.
Regarding claim 4-6, though the claims recite the limitations “…sustains pluripotency in both graft or host cells or combinations thereof” (claim 4); “…is predisposed to demonstrate or support elaboration of active volume or spatial geometry consistent in morphology with that of endogenous tissue in approximation to its delivery” (claim 5); and “composition extends regenerative resonance that compliments or mimics tissue complexity” (claim 6); it is noted that these recitations are considered only to be an intended use recitation which does not further define or limit the composition, per se. Please note that it is well settled that “intended use” of a composition or product, will not further limit claims drawn to a composition or product, so long as the prior art discloses the same composition comprising the same components, as that instantly claimed. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.  See MPEP 2111.02
Therefore, claims 4-6, which depend directly or indirectly from claim 1, are considered to not further structurally limit the biological composition of claim 1, and thus claims 4-6 are included with the rejection of claim 1.
Regarding claims 7-8 and 13-14 although the claims recite “…the cryoprotectant creates a physical or electrical or chemical gradient or combination thereof for tissue regeneration” (claim 7); “…wherein the gradient has a physical characteristic of modulus or topography such as charge density, field shape or cryo or chemo toxics tendencies” (claim 8); “…creates an electrical or chemical gradient or combination thereof for tissue regeneration” (claim 13), and “wherein the gradient has a physical characteristic such as modulus or topography” (claim 14), it is noted, as set forth immediately above, Salomon, in view of Zhang, Simonson and Matsumura, as evidenced by Weston, teaches the same cryoprotectant, i.e. poly-L-lysine, as disclosed in the instant specification (paragraph [0017]), thus the cryoprotectant disclosed by the combined prior art would necessarily result in the gradient having a physical characteristic of modulus or topography such as charge density, field shape or cryo or chemo toxics tendencies (claim 8), and result in creating a physical or electrical or chemical gradient or combination thereof for tissue regeneration (claims 7 and 13-14).
Regarding claims 9-10, although the claims recite “…wherein the mixture which is derived from placental tissue has separation-enhanced non-whole cell fractions vitality including one or more of the following: separating the fractions from cells heightens their vitality, reversing "arrest" of donors, responsive molecular coupling, matrix quest in neutralizing inflammation or satience by balancing stimulus for repair” (claim 9); and “…the regenerative resonance occurs in the presence or absence of a refractory response” (claim 10), it is noted that these recitations are interpreted as functional language and are not given patentable weight because the said functional recitation does not appear to add additional structural limitations to the instant claimed biological composition.  See MPEP 2106 (II) (C) and 2111.02 (II).  Additionally, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).”  See MPEP 2112.01 (I).
Therefore, claims 9-10, which depends directly or indirectly from claim 1, are considered to not further structurally limit the mixture of claim 1, and thus claims 7-10 and 13 are included with the rejection of claim 1.
Regarding claims 11-12, as set forth above at claim 1, the combined prior art renders obvious a cryopreserved composition.  Zhang specifically teaches the exosomes are stored at -70°C, i.e. a temperature that is sub-freezing (claim 11) and a temperature from 0 degrees C to -200 degrees C (claim 12), thus meeting the limitations of claims 11 and 12.
Regarding claim 15, as to the limitation that the composition further comprises organelle fragments, it is noted that Dai et al evidences that exosomes are themselves organelles (left column, 2nd paragraph, page 2154).  Therefore, it is reasonable to consider that in preparing the exosome composition disclosed by Salomon, there would be some portion of the exosomes that may be fractured during physical manipulation, thus meeting the limitation of claim 15.
Regarding claim 16, as set forth above at the rejection under 35 USC 112(b), claim 16 is interpreted as encompassing active and inactive metabolites present in placental-derived/amniotic fluid-derived exosomes. As discussed above regarding claim 1, Salomon teaches placental-derived exosomes and as discussed above and evidenced by Weston, exosomes comprise active and inactive components of biological activity found in their host cells, thus the exosomes disclosed by Salomon would necessarily comprise cellular metabolites, which reads on “active and inactive components of biological activity can be extants of the human metabolome”, as noted in the instant specification at paragraph [0011].  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Salomon in view of Simonson, Zhang and Matsumura, as evidenced by Weston and Dai, as applied to claims 1-16 above, and further in view of in view of Kreke (US 2016/0158291, supported by provisional 62/086742, filed Dec 3, 2014; IDS 8/10/2020) (“Kreke”).
The teaching of Salomon, in view of Zhang, Simonson and Matsumura, as evidenced by Weston and Dai, is set forth above.
Regarding claim 17, although, as set forth above, the teaching of Salomon, in view of Zhang, Simonson and Matsumura, as evidenced by Weston and Dai, renders obvious frozen storage and that prior to freezing, the sample is maintained at ambient, standard laboratory conditions, it is noted that the combined prior art does not further teach freeze-drying the exosome composition. However, Kreke is directed to exosome compositions suitable for human use and teaches stable lyophilized exosome formulations (Abstract and paragraph [0014]).  Therefore, Kreke has established it was well known that exosome compositions could be lyophilized (i.e. freeze-dried) for added stability. 
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the composition of Salomon, in view of Zhang, Simonson and Matsumura, as evidenced by Weston and Dai, to lyophilize the composition (freeze-dried), as taught by Kreke, for the predictable result of successfully providing a stable composition thus meeting the limitation of claim 17. One of ordinary skill in the art would have been motivated to do so in order provide composition stability for long-term storage for future use.  Kreke has shown that lyophilization provides a stable exosome composition; thus one would have had a reasonable expectation of successfully lyophilizing the exosome composition in the method of Salomon, in view of Zhang, Simonson and Matsumura, as evidenced by Weston and Dai.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10, 7, 13-14, 16 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,077,147 (“U.S. ‘147”). Although the claims at issue are not identical, they are not patentably distinct from each other.

Instant claim 1 claims the following composition:
An implantable acellular biological composition comprises: a mixture of mechanically selected biologic material derived and separated from placental tissue wherein the mixture and whole cells taken directly from the placental tissue has the whole cells deliberately removed to form the mixture having non-whole cellular components including vesicular components and active and inactive components of biological activity, cell fragments, cellular excretions, cellular derivatives, and extracellular components wherein the mixture is compatible with biologic function to support new tissue formed independent of mesenchymal cells and further includes a select number of non-whole cell fractions including one or more of exosomes, transcriptosomes, proteasomes, membrane rafts, lipid rafts; a polyampholyte cryoprotectant configured for implantation; and wherein the composition has the polyampholyte cryoprotectant added to the mixture prior to freezing and cryopreservation which forms a cryoprotectant physical gradient in the mixture, which after cryopreservation the composition is thawed, diluted for direct implantation into a patient.


Claim 1 of U.S. ‘147 claims the following composition:
An implantable acellular freeze-dried biological composition comprising: a mixture of mechanically selected biologic material derived and separated from placental tissue wherein the mixture and whole cells taken directly from the placental tissue has the whole cells deliberately removed to form the mixture having non-whole cellular components including vesicular components and active and inactive components of biological activity, cell fragments, cellular excretions, cellular derivatives, and extracellular components; wherein the mixture having the non-whole cellular components is further filtered by filtration consisting of filtering through a 0.45 micron filter; wherein the mixture is compatible with biologic function to support new tissue formed independent of mesenchymal cells and further includes a select number of non-whole cell fractions including one or more of exosomes, transcriptosomes, proteasomes, membrane rafts, lipid rafts; a polyampholyte protectant configured for direct implantation; and wherein the composition is freeze-dried and has the mixture added to the polyampholyte protectant at ambient temperature prior to freeze-drying which forms a polyampholyte protectant physical gradient in the mixture and the mixture and polyampholyte protectant is thereafter freeze-dried forming the freeze-dried composition, which after freeze-drying the composition is diluted for direct implantation into a patient.

Claim 1 of U.S. ‘147 is a species to instant claim 1 and anticipates claims 1, 4-10 and 15-17.  As indicated in MPEP § 2132.02, “A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus.”  The species in that case will anticipate the genus.  In re Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960); In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989). 
Claim 2 of U.S. ‘147 reads on instant claims 2 and 3.
Claim 3 of U.S. ‘147 reads on instant claim 4.
Claim 4 of U.S. ‘147 reads on instant claims 7 and 13.
Claim 5 of U.S. ‘147 reads on instant claims 7 and 14. 

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-18, 22-40 and 42-43 of copending Application No. 17/018,472 (“US ‘472”) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 12 of co-pending US ‘472 depends directly from claim 11.  Claims 11-13 of US ‘472 claim the following composition:
11. An infused cartilage grafting composition comprises fibers taken from cartilage and infused with one or more of a supernatant of biologic material or a polyampholyte cryoprotectant or both wherein the supernatant is derived from one or more of a cellular fat, cellular marrow or cellular placental tissue.  

12. The infused composition of claim 11 wherein the supernatant includes a mixture of biologic material having non-whole cellular components including vesicular components and active and inactive components of biological activity, cell fragments, cellular excretions, cellular derivatives, and extracellular components, or whole cells or combinations of the non- whole cellular components and whole cells, wherein the mixture is compatible with biologic function.

13. The infused composition of claim 12 wherein a volume of a polyampholyte cryoprotectant is intermixed with the supernatant including the mixture of biologic material.

Thus, the composition of claim 12 comprises fibers taken from cartilage (i.e. matrices), a polyampholyte cryoprotectant and a mixture of biologic material obtained from placental tissue having non-whole cellular components including vesicular components and active and inactive components of biological activity, cell fragments, cellular excretions, cellular derivatives, and extracellular components.
Claims 12-13 of co-pending US ‘472 is a species to instant claim 1 and anticipates claims 1-10 and 13-16.  As indicated in MPEP § 2132.02, “A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus.”  The species in that case will anticipate the genus.  In re Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960); In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989). 
	Claims 34-35 of co-pending US ‘472 further read on instant claims 11-12.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-18, 22-40 and 42-43 of copending Application No. 17/018,523 (“US ‘523”) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 12 of co-pending US ‘523 depends directly from claim 11.  Claims 11-13 of US ‘523 claim the following composition:
11. An infused composition comprises non-demineralized cartilage particles taken from cartilage and infused with one or more of a supernatant of biologic material or a polyampholyte cryoprotectant or both wherein the supernatant is derived from one or more of a cellular fat, cellular marrow or cellular placental tissue.  

12. The infused composition of claim 11 wherein the supernatant includes a mixture of biologic material having non-whole cellular components including vesicular components and active and inactive components of biological activity, cell fragments, cellular excretions, cellular derivatives, and extracellular components, or whole cells or combinations of the non- whole cellular components and whole cells, wherein the mixture is compatible with biologic function. 
 
13. The infused composition of claim 12 wherein a volume of a polyampholyte cryoprotectant is intermixed with the supernatant including the mixture of biologic material.

Thus, the composition of claim 12 comprises non-demineralized cartilage particles taken from cartilage (i.e. matrices), a polyampholyte cryoprotectant and a mixture of biologic material obtained from placental tissue having non-whole cellular components including vesicular components and active and inactive components of biological activity, cell fragments, cellular excretions, cellular derivatives, and extracellular components.
Claims 12-13 of co-pending US ‘523 is a species to instant claim 1 and anticipates claims 1-16.  As indicated in MPEP § 2132.02, “A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus.”  The species in that case will anticipate the genus.  In re Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960); In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989). 
	Claims 35-36 of co-pending US ‘523 further read on instant claims 11-12.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed.  No claim is free of the prior art.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVELYN Y PYLA/Primary Examiner, Art Unit 1633